Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaccarino et al. (US 2013/0176186 A1, hereinafter referred to as Yaccarino).
Regarding claim 1, Yaccarino discloses an array antenna (Abstract, Fig. 1), comprising:
a base plate (103, Figs. 1, 2 and 5) having a surface comprising a plurality of channels (114, Figs. 1, 2 and 5),
a plurality of circulator carriers on the base plate (110, Figs. 2, 3 and 5),
a plurality of cover strips on the circulator carriers (108, Figs. 1, 2 and 5),
a plurality of circulators on the circulator carriers (107, Figs. 1, 2, 3 and 5), and
a plurality of threaded fasteners (106, Figs. 1, 2 and 5),
the circulator carriers and the cover strips being secured to the base plate by the threaded fasteners (106, Figs. 1, 2 and 5),
each of the circulators (107, Figs. 1, 2, 3 and 5) being coplanar with the base plate (103, Figs. 1, 2 and 5),
the base plate (103, Figs. 1, 2 and 5) having a first surface in conductive contact with a first surface of a first circulator carrier (110, Figs. 2, 3 and 5) of the circulator carriers (see Figs. 2, 4 and 5),
the first surface of the base plate (103, Figs. 1, 2 and 5) being composed of a first material having a first anodic index (the base plate is made of aluminum, paragraph [0020] or can be made of dielectric with a conductive surface coating, paragraph [0033]),
the first surface of the first circulator carrier being composed of a second material having a second anodic index (the circulator substrate is made of ferrite, paragraph [0023]),
	but Yaccarino does not specifically disclose that the first anodic index and the second anodic index differ by no more than 0.15 V.
However, it is well known in the art that the limit value of 0.15 V for the difference of anodic indexes is a well accepted criterion in order to reduce the risk of galvanic corrosion when two metals are assembled.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have provided the array antenna of Yaccarino with the first anodic index and the second anodic index differ by no more than 0.15 V in order to reduce the risk of galvanic corrosion when two metals are assembled.
Regarding claim 2, Yaccarino discloses the array antenna of claim 1, wherein: a first cover strip of the plurality of cover strips has a first surface in conductive contact with a second surface of the first circulator carrier; the second surface of the first circulator carrier is composed of a third material having a third anodic index (the circulator substrate is made of ferrite, paragraph [0023]); the first surface of the first cover strip is composed of a fourth material having a fourth anodic index (the cover strips are made of a magnetic stainless steel, paragraph [0027]); but does not disclose that the third anodic index and the fourth anodic index differ by no more than 0.15 V.
However, it is well known in the art that the limit value of 0.15 V for the difference of anodic indexes is a well accepted criterion in order to reduce the risk of galvanic corrosion when two metals are assembled.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have provided the array antenna of Yaccarino with the first anodic index and the second anodic index differ by no more than 0.15 V in order to reduce the risk of galvanic corrosion when two metals are assembled.
Regarding claim 14, Yaccarino discloses the array antenna of claim 1 but does not specifically disclose wherein each of the threaded fasteners is a stainless steel machine screw with a length of at least 0.300 inches and an outer thread diameter of at most 0.052 inches, and the array antenna is suitable for operation at 18 GHz.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each of the threaded fasteners of Yaccarino with a stainless steel machine screw with a length of at least 0.300 inches and an outer thread diameter of at most 0.052 inches, and the array antenna suitable for operation at 18 GHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It is merely a matter of obvious design options.
Regarding claim 15, Yaccarino discloses the array antenna of claim 14, but does not specifically disclose wherein: a first one of the threaded fasteners has a star-socket head with a diameter of at most 0.074 inches, and the star-socket head has a star-shaped socket, the star-shaped socket having a vertical-walled portion and a fallaway portion, the vertical-walled portion having a height of at least 0.010 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a first one of the threaded fasteners of Yaccarino with a star-socket head with a diameter of at most 0.074 inches, and the star-socket head has a star-shaped socket, the star-shaped socket having a vertical-walled portion and a fallaway portion, the vertical-walled portion having a height of at least 0.010 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It is merely a matter of obvious design options.
Regarding claim 16, Yaccarino discloses the array antenna of claim 14, but does not specifically disclose wherein a first one of the threaded fasteners has a shaft having a threaded portion extending along at least one-quarter of the shaft, the threaded portion comprising thread-locking compound.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a first one of the threaded fasteners of Yaccarino with a shaft having a threaded portion extending along at least one-quarter of the shaft, the threaded portion comprising thread-locking compound, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It is merely a matter of obvious design options.
Regarding claim 18, Yaccarino discloses the array antenna of claim 1, wherein the base plate (103, Figs. 1, 2 and 5) comprises a plurality of fine alignment pins (“fine” is a relative term) extending through the first circulator carrier and into a first cover strip of the plurality of cover strips (“Alignment pins may be installed in corresponding holes in the conductive strips 108 and base plate 103 during assembly to ensure accurate registration of these parts. The circulators with integrated probes 107 may have been bonded to the conductive strips 108 in a prior assembly step (FIG. 3)”, paragraph [0036], see Figs. 1, 3, 6).
Regarding claim 19, Yaccarino discloses the array antenna of claim 18, wherein the first cover strip (108, Figs. 1 and 5) comprises a coarse alignment pin (“coarse” is a relative term) extending through the first circulator carrier and into the base plate (“Alignment pins may be installed in corresponding holes in the conductive strips 108 and base plate 103 during assembly to ensure accurate registration of these parts.”, paragraph [0036], see Figs. 1, 6).
Regarding claim 20, Yaccarino discloses the array antenna of claim 1, further comprising: a translation plate (“a stripline translation layer”, paragraph [0039]), secured (“The remaining layers may form a stripline translation layer”, paragraph [0039]) to the bottom of the base plate (501); and a printed wiring board (PWB 502), secured to the bottom of the translation plate (“Two layers of dielectric, e.g., the first two layers adjacent the front wall 508 of the eggcrate structure 503, together with the three conductive layers in contact with them, may form a stripline corporate feed network”, paragraph [0039]), the printed wiring board (PWB 502) comprising a plurality of microstrip transmission lines (“the multilayer PWB 502 may serve two purposes: it may provide a stripline corporate feed network and a stripline translation layer”, paragraph [0039]), the translation plate being conductive and having a plurality of channels each corresponding to a respective one of the plurality of microstrip transmission lines (“one or both of the stripline layers in the multiplayer PWB 502 may be replaced with a channelized microstrip layer, by machining channels into the adjacent metal surface and modifying the PWB 502 accordingly”, paragraph [0042]).

Allowable Subject Matter
Claims 3-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crocket, Jr. et al. (US 2015/0372394 A1) discloses an active electronically scanned array antenna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844